Citation Nr: 9933264	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diverticulitis.  

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a ganglion cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1974 to 
October 1985.  

Service connection was denied for left and right knee 
disorders by a February 1992 rating decision, and that 
decision became final when the appellant did not appeal it 
after receiving notification thereof in March 1992.  Service 
connection was denied for diverticulitis by an August 1993 
rating decision, which became final when the appellant did 
not appeal it after receiving notification thereof in August 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for left knee and right 
knee disorders by a February 1992 rating decision, which 
became final when the appellant did not appeal the decision 
within one year after notification thereof in March 1992.  

2.  Because the evidence received since the February 1992 
rating decision, with regard to a left knee disorder, is 
merely cumulative of the evidence previously considered, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a left knee disorder.  

3.  Because the evidence received since the February 1992 
rating decision, with regard to a right knee disorder, is 
merely cumulative of the evidence previously considered, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a right knee disorder.  

4.  Service connection was denied for diverticulitis by an 
August 1993 rating decision, which became final when the 
appellant did not appeal the decision within one year after 
notification thereof in August 1993.  

5.  Because the evidence received since the August 1993 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for 
diverticulitis.  

6.  There is no competent evidence showing that the appellant 
has a ganglion cyst related to VA training.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the February 1992 
rating decision is not new and material, and the claim for 
service connection for a left knee disorder is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5108, 
7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(d), 3.307, 3.309, 20.302(a), (1999).  

2.  The evidence received by VA since the February 1992 
rating decision is not new and material, and the claim for 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5108, 
7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(d), 3.307, 3.309, 20.302(a), (1999).  

3.  The evidence received by VA since the August 1993 rating 
decision is not new and material, and the claim for service 
connection for diverticulitis is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 3.307, 3.309, 
20.302(a), (1999).  

4.  The appellant has not submitted a well-grounded claim for 
compensation pursuant to 38 U.S.C. § 1151 for a ganglion 
cyst.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the holding by United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  If new 
and material evidence has not been submitted, the Board does 
not need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  

I.  A Left Knee Disorder

The appellant argues that she has left knee disability that 
resulted from an injury to her left knee during service.  A 
claim by the appellant for service connection for a left knee 
disorder was previously denied by a February 1992 rating 
decision that became final when the appellant did not file a 
timely appeal of the decision after receiving notification 
thereof in March 1992.  

The evidence of record at the time of the February 1992 
rating decision included the appellant's service medical 
records, which revealed that she was treated from October 
1983 to January 1984 for left knee pain and a dislocated left 
patella.  A January 1984 notation indicated that the left 
knee problems were resolving.  In July 1985, she was seen for 
a complaint of pain in the "right" knee after jumping from 
a truck, and the assessment was a strained "right" knee.  A 
November 1985 separation examination report noted that the 
appellant had experienced a "trick" left knee after an 
injury in July 1985.  

Also considered by the RO in February 1992 were VA medical 
records dated from April 1988 to July 1991, which included 
the following:  a October 1989 record, which noted that the 
appellant gave a history of arthritis and instability in the 
knees; a November 1991 psychiatric examination report, which 
indicated that the appellant complained of pain in her left 
knee and gave a history of some kind of knee problem in 1973-
74, and which included a diagnosis of residual pain and 
discomfort in the left knee that might be secondary to an 
injury the appellant reported as having happened in service; 
a November 1991 orthopedic examination report, which noted 
that the appellant gave a history of multiple joint pain, 
including the knees, during the past nine years, and which 
included diagnoses of a history of arthritis and multiple 
joint pains of undetermined origin; a November 1991 X-ray 
report, which revealed a normal left knee; and a report of 
hospitalization from July to August 1991, which indicated 
that the appellant had stated that her only medical problems 
were arthritis and diverticulitis.  

In denying service connection for a left knee disorder on the 
basis that the evidence did not demonstrate that the 
appellant had a left knee disorder that had been incurred in 
or aggravated by military service, the February 1992 rating 
decision noted that arthritis had not been manifested within 
the first year after the appellant's separation from service.  

The evidence submitted since the February 1992 rating 
decision includes VA medical records, dated from July 1991 to 
January 1997, which revealed a finding of polyarthralgia in 
January 1992, and a complaint of left knee pain with findings 
of minimal crepitus and no evidence of systemic rheumatic 
disease in August 1993.  This evidence is new, in that it was 
not previously of record.  However, the Board finds that the 
evidence submitted since February 1992, with respect to left 
knee disability, is cumulative of the evidence considered at 
that time because it reveals no more than that the appellant 
has a left knee disorder, a fact that was evident in February 
1992.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of her claim for service 
connection for a left knee disorder.  Accordingly, that claim 
cannot be reopened, as the appellant has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

II.  A Right Knee Disorder

The appellant argues that she has right knee disability that 
resulted from an injury to her right knee during service.  A 
claim by the appellant for service connection for a right 
knee disorder was previously denied by a February 1992 rating 
decision that became final when the appellant did not file a 
timely appeal of the decision after receiving notification 
thereof in March 1992.  

The evidence of record at the time of the February 1992 
rating decision included the appellant's service medical 
records, which revealed that she was seen in July 1985 for a 
complaint of pain in the "right" knee after jumping from a 
truck; the assessment was a strained "right" knee.  
However, her November 1985 separation examination report 
noted that the appellant had experienced a "trick" left 
knee after an injury in July 1985.  

Also considered by the RO in February 1992 were VA medical 
records dated from April 1988 to July 1991, which showed that 
the appellant gave a history of arthritis and instability in 
the knees in October 1989, that the appellant gave a history 
of multiple joint pain, including the knees, during the past 
nine years at the November 1991 orthopedic examination, which 
reported diagnoses of a history of arthritis and multiple 
joint pains of undetermined origin, and the report of 
hospitalization from July to August 1991, at which time the 
appellant stated that her only medical problems were 
arthritis and diverticulitis.  

Service connection was denied for a right knee disorder by 
the February 1992 rating decision on the basis that the 
evidence did not demonstrate that the appellant had a right 
knee disorder that had been incurred in or aggravated by 
military service, and the RO noted that arthritis had not 
been manifested within the first year after the appellant's 
separation from service.  

The evidence submitted since the February 1992 rating 
decision includes VA medical records, dated from July 1991 to 
January 1997, which reveal a finding of polyarthralgia in 
January 1992, and findings of arthritis in the right knee in 
June and July 1996.  This evidence is new, in that it was not 
previously of record.  However, the Board finds that the 
evidence submitted since February 1992, with respect to right 
knee disability, is cumulative of the evidence considered at 
that time because it reveals no more than that the appellant 
has a right knee disorder, a fact that was evident in 
February 1992, when the RO also found that arthritis had not 
been medically demonstrated within the first year after the 
appellant's separation from service.  The Board notes that 
there is no competent medical opinion of record which 
establishes that the appellant has a right knee disorder that 
had its origin in service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of her claim for service 
connection for a right knee disorder.  Accordingly, that 
claim cannot be reopened, as the appellant has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  



III. Diverticulitis

The appellant argues that she has problems with 
diverticulitis which began during her period of active 
military service.  A claim by the appellant for service 
connection for diverticulitis was previously denied by an 
August 1993 rating decision that became final when the 
appellant did not file a timely appeal of the decision after 
receiving notification thereof in August 1993.  

The evidence of record at the time of the August 1993 rating 
decision included the appellant's service medical records.  A 
report of an April 1981 barium enema was noted to be normal 
except for slight mycosis of the sigmoid colon, which was 
reported to be a finding often considered to be a finding of 
prediverticular disease.  Subsequently dated service medical 
records revealed diagnoses of a history of diverticulitis in 
July 1981, diverticulosis in April 1982, and prediverticular 
disease in April 1982.  

Also considered by the RO in August 1993 were VA medical 
records dated from April 1988 to July 1993 that included the 
following: an April 1988 outpatient record, which noted a 
flare-up of diverticulitis; a report of hospitalization in 
June 1988 for exploratory laparotomy and adhesiolysis and 
extensive and partial omentectomy, which noted that a barium 
enema was negative except for diverticulosis; and the report 
of hospitalization from July to August 1991, which indicated 
that the appellant had stated that her only medical problems 
were arthritis and diverticulitis.  

Service connection was denied for diverticulitis by the 
August 1993 rating decision on the basis that the evidence 
did not demonstrate that the appellant had diverticulitis 
that had been incurred in or aggravated by military service.  

The evidence submitted since the February 1992 rating 
decision includes VA medical records, dated from March 1996 
to January 1997, which do not reference diverticulitis.  
Therefore, the Board finds that the evidence submitted since 
August 1993 is not new and material, but, rather, is 
cumulative of the evidence considered at that time because it 
only provides the appellant's contention that she experienced 
diverticulitis in service, and such contention was considered 
in August 1993.  The Board notes that there is no competent 
medical opinion of record which establishes that the 
appellant has diverticulitis that had its origin in service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of her claim for service 
connection for diverticulitis.  Accordingly, that claim 
cannot be reopened, as the appellant has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5107, 
5108, 7105; 38 C.F.R. § 3.156.  

IV.  A Ganglion Cyst

The appellant asserts that she developed a ganglion cyst on 
one of her wrists that developed as a result of VA vocational 
rehabilitation training for data processing and typing, and 
that, therefore, she is entitled to compensation pursuant to 
38 U.S.C. § 1151 for the condition.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  In order to 
establish a "well grounded" claim for service connection 
for a particular disability, the veteran needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The statute in effect at the time of the appellant's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991), prior to October 
1, 1997.  

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the appellant's appeal.  Effective October 1, 
1997, the statute provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and meets 
either of the following:  (1) the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, 
either by a VA employee or in a VA facility as defined in 
38 U.S.C. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate which version of 
§ 1151 would be more favorable to the appellant.  

The Board finds that to evaluate the appellant's claim 
pursuant to both the old criteria and the new criteria is not 
prejudicial to her.  Both sets of criteria require that the 
appellant show additional disability as a prerequisite to 
establishing entitlement to compensation pursuant to § 1151, 
and that there be some etiological connection between the 
additional disability and VA treatment or training.  As the 
evidence does not show that the appellant has any additional 
disability which resulted from or was caused by any VA 
vocational rehabilitation training, the Board finds that the 
appellant does not meet the more liberal criteria of § 1151, 
in effect prior to October 1, 1997, nor does she meet the 
more stringent criteria of § 1151 in effect subsequent to 
October 1, 1997.  As the superseded version of § 1151 is more 
beneficial to the appellant, any analysis under the amended 
§ 1151, in effect subsequent to October 1, 1997, is 
unnecessary.  Therefore, the Board finds that the failure to 
inform the appellant of the provisions of the amended statute 
is not prejudicial to her.  

In this case, the determinative issue presented by the claim 
is whether a ganglion cyst resulted from vocational 
rehabilitation training provided to the appellant by VA.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this claim 
because it involves questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  A review of the medical 
evidence fails to show any competent evidence that 
establishes the appellant has a ganglion cyst.  The medical 
evidence of record is devoid of any reference to a ganglion 
cyst resulting from VA vocational rehabilitation training.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding her claim, the record does not show that 
she is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of a ganglion cyst resulting from vocational rehabilitation 
training provided by VA.  Consequently, her lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing the presence of a ganglion cyst related to VA 
vocational rehabilitation training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As there is no current medical evidence which shows that the 
appellant has a ganglion cyst as a result of, or caused by, 
any VA training, her claim fails to show the required 
elements of a well grounded claim for compensation under the 
provisions of 38 U.S.C. § 1151.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The Board has thoroughly reviewed the 
claims file, but finds no evidence of a plausible claim.  
Since the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1997.  Unlike the situation in Robinette, she has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim of entitlement to compensation pursuant to 
38 U.S.C. § 1151 for diverticulitis on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to her.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  

ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a left knee 
disorder, a right knee disorder, and diverticulitis, these 
claims remain denied.  

Because the appellant's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for diverticulitis is not well 
grounded, it is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

